Herlily, J.
(dissenting). The claimant, 43 years of age, a drug salesman and a diabetic for many years, on August 6, 1954, while employed by respondent Baxter Laboratories, suffered an industrial accident to his right foot for which he was awarded compensation.
Thereafter, on November 4,1955, while working for the appellant herein, he contends he did an unusual amount of walking in wet, rainy weather and because of the pain in his right leg, he was favoring it. That night his left leg was somewhat swollen. The next morning he discovered that a blister on his *283left foot had broken during the night. This became ulcerated, resulting in further complications* which, together with a recurring and progressive condition of his right foot, completely incapacitated the claimant and has resulted in an award, chargeable 50% to each case.
It is undisputed that on the day in question claimant, with another representative of the employer, went to Stewart Air Force Base, West Point and several other places in the course of their employment; that they did some walking between parking lots and buildings and that it was wet and rainy throughout the day. The claimant when testifyiñg said he was favoring his right foot: “ It was the only thing that I could say caused it; in other words, my favoring my right foot, which was painful that day, and putting most of my weight on my left foot, in my opinion, I am not sure, I am not a doctor— * * * is the cause of the blister developing on the left foot.”
When testifying on an earlier occasion, he explained it as follows:
‘ ‘ Q. When you were walking on November 4,1955, you claim you did excessive walking. What do you mean by that? A. Excessive in that it was about the normal walking you would do in a day’s employment, because of parking facilities.
“ Q. You mean by putting an added strain on you on that particular day because of parking facilities you did more walking than you usually do? A. Yes.
“ Q. Do you recall any time prior to November 4, 1955, when you did as much if not more walking than you did on November 4, 1955? A. Yes, I would say there were times, and I don’t recall if that particular day I may have done excessive walking if the foot was bothering me that day. In other words, if the foot was not bothering me, I would not be favoring the right foot so the amount of walking would not make much difference.”
This testimony seems to establish that actually he did no more than normal walking but in his opinion it was abnormal because his right foot pained him and he favored it. This might well be a consequence of the first accident but it is not sufficient to constitute a new accident.
Matter of Penn v. Black Riv. Val. Olub (7 A D 2d 669) was a diabetic case which dealt with the consequences flowing from the original injury. There was no issue there as to whether or not the subsequent injury to the toes of his left foot provided a new accident. It does, however, give support to the possibilities that the blister in this case might be causally related to the original injury to the right leg of the claimant.
*284Medical testimony does not establish the accident. It concerns itself with the relationship between the accident and the injury.
The requirements of the happening of an accident have been set forth by this court in several recent cases. While the factual situation here is different, it does not meet the requirements of an industrial accident. (Matter of Deyo v. Village of Piermont, 283 App. Div. 67; Matter of Flynn v. Memorial Hosp. Mem. Center, 8 A D 2d 926; Matter of Newton v. County of Erie, 7 AD 2d 29; Matter of Steindel v. Gordon Baking Co., 9 A D 2d 798; Matter of Hogan v. Weldmaster Co., 11 A D 2d 557, decided May, 1960.)
There are very few cases close to the instant situation.
In Matter of Scoville v. Tolhurst Mach. Co. (193 App. Div. 606, affd. 231 N. Y. 510) compensation was allowed where claimant, through the constant use of pliers, developed a blister on his hand but factually there was no underlying disease, the disability apparently resulting from the entrance of germs from the work area into his blood stream. The test of accident in infectious disease cases has not been shown to be applicable here, however, where the disability is purported to have arisen from aggravation of an underlying disease.
In the State of Pennsylvania, in Williams v. Temple Univ. Hosp. (174 Pa. Super. 47) a diabetic case, an accident was established when a fellow employee stepped on claimant’s toes, an isolated traumatic experience. It was somewhat analogous to the present claimant’s first accident to his right foot. The court therein mentioned what the doctors stated in this case: “ Diabetics are prone to gangrenous infections upon less shock than a normal person.” However, if it is normal and natural progression of the disease as distinguished from an accident, it is not compensable.” (Matter of Conroy v. Rupert Fish Co., 8 A D 2d 553.)
Industrial Comm. v. Mounjoy (36 Ohio App. 476) a blister case, is distinguishable from the present situation since there was no underlying diabetes and the court found that the blisters were sustained by walking over rough ground, which was determined to be a hazard of employment.
The happening of an accident on November 4, 1955 was not established, but, it may well be, the resulting injury to the left foot was a consequence of the original accident.
Accordingly, decision and award of the Workmen’s Compensation Board as against appellants should be reversed and the matter remitted for further consideration.
*285Coon and Gibson, JJ., concur with Bebgan, P. J.; Heblihy, J., dissents and votes to reverse and remit, in a memorandum; Reynolds, J., dissents and votes to reverse and dismiss the claim.
Award affirmed, with costs to the respondents, employer and carrier.